*216OPINION OF THE COURT
Per Curiam.
Ames D. Ressa has submitted an affidavit dated February 6, 2002, in which he tenders his resignation as an attorney and counselor-at-law (see 22 NYCRR 691.9).
He avers that the proffered resignation is freely and voluntarily tendered, that he has not been subjected to coercion or duress, and that he is fully aware of its submission. Mr. Ressa acknowledges the pendency of two charges of professional misconduct against him. The charges involve fraud and conflict of interest. He concedes that he cannot successfully defend himself with respect to the pending charges.
Mr. Ressa avers that his resignation is submitted subject to any application by the Grievance Committee to direct him to make monetary restitution to any persons whose money or property was misappropriated or misapplied, or to reimburse the Lawyers’ Fund for Client Protection, pursuant to Judiciary Law § 90 (6-a) (d). He acknowledges the continuing jurisdiction of the Court to make such an order. Moreover, Mr. Ressa is aware that any order issued pursuant to Judiciary Law § 90 (6-a) (d) could be entered as a civil judgment against him. He specifically waives the opportunity afforded him by Judiciary Law § 90 (6-a) (f) to be heard in opposition thereto.
Inasmuch as the respondent’s proffered resignation comports with all appropriate Court rules and regulations, it is accepted. The respondent is disbarred, and his name is stricken from the roll of attorneys and counselors-at-law, effective immediately.
Prudenti, P.J., Ritter, Santucci, Altman and Krausman, JJ., concur.
Ordered that the resignation of Ames D. Ressa is accepted and directed to be filed; and it is further,
Ordered that pursuant to Judiciary Law § 90, effective immediately, Ames D. Ressa is disbarred, and his name is stricken from the roll of attorneys and counselors-at-law; and it is further,
Ordered that Ames D. Ressa shall promptly comply with this Court’s rules governing the conduct of disbarred, suspended, and resigned attorneys (see 22 NYCRR 691.10); and it is further,
Ordered that pursuant to Judiciary Law § 90, effective immediately, Ames D. Ressa is commanded to desist and refrain *217from (1) practicing law in any form, either as principal or as agent, clerk, or employee of another, (2) appearing as an attorney or counselor-at-law before any court, judge, justice, board, commission, or other public authority, (3) giving to another an opinion as to the law or its application or any advice in relation thereto, and (4) holding himself out in any way as an attorney and counselor-at-law.